Citation Nr: 0006328	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-45 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral 
chondromalacia patella.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of an acromioclavicular joint separation of the 
left shoulder with degenerative joint disease of the 
acromioclavicular joint.  

4.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of hallux valgus of the left foot 
with degenerative joint disease of the great toe.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from August 1961 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA), 
Regional Office (RO), that denied entitlement to service 
connection for diabetes mellitus and a bilateral knee 
disorder and entitlement to increased evaluations for the 
service-connected left shoulder and left foot disabilities.    


FINDINGS OF FACT

1.  Competent medical evidence demonstrating a medical nexus 
between the veteran's current diagnosis of diabetes mellitus 
and his service has not been presented.  

2.  The credible and probative evidence of record shows that 
the veteran's bilateral chondromalacia patella was incurred 
in and is medically related to service. 

3.  The veteran's service-connected residuals of 
acromioclavicular separation of the left shoulder with 
degenerative joint disease of the acromioclavicular joint is 
principally manifested by full range of motion with pain, 
tenderness over the acromioclavicular joint, an inability to 
do overhead activity, and X-ray findings of decreased joint 
space at the acromioclavicular joint on the left with 
calcification and osteophytic changes at the 
acromioclavicular ligament.  

4.  The veteran's service-connected post operative residuals 
of left hallux valgus with degenerative joint disease of the 
great toe is principally manifested by a 25 to 30 degree 
hallux valgus angle of the left great toe, X-ray findings of 
the degenerative changes in the first metatarsophalangeal 
joint, and complaints of swelling and numbness of the first 
and second toes, without evidence of functional loss or 
limitation of motion of the left foot.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  Service connection for bilateral chondromalacia patella 
is warranted.  38 U.S.C.A. §§ 1110, 1131 (West  1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of an acromioclavicular separation of the left 
shoulder with degenerative joint disease of the 
acromioclavicular joint have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5010, 5203 (1999).

4.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of left hallux valgus with 
degenerative joint disease of the great toe have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5010, 5280 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
two claimed disabilities and increased ratings for two 
service-connected disabilities.  In the interest of clarity, 
after reviewing the applicable law and regulations, the Board 
will separately discuss the four issues on appeal.

Pertinent Law and Regulations

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis or diabetes mellitus became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, that 
condition would be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  Such a presumption would be rebuttable, 
however, by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Increased disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and non weight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(1999).

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.

Entitlement to service connection for diabetes mellitus

The veteran asserts that he is entitled to service connection 
for diabetes mellitus.  He asserts that he had abnormal blood 
sugar tests four years before discharge from service and a 
high or abnormal sugar level at the time of discharge.  He 
contends that he was constantly cautioned by doctors to watch 
his diet.  The veteran asserts that he was actually diagnosed 
as a "chemical diabetic" eighteen months after discharge 
but his past history shows that this disorder was present for 
at least six years.   

Factual background

The veteran served on active duty from August 1961 to June 
30, 1991.  Service medical records do not reflect a diagnosis 
of diabetes mellitus.  An undated service medical record 
indicates that the veteran's blood sugar was slightly 
increased.   

A September 1991 VA examination report indicates that the 
veteran's glucose test was 123 mg/dl (range of 70 to 115 
mg/dl).  It was noted that the result was high.  The VA 
examination report was silent for a diagnosis of diabetes 
mellitus.   

Treatment records dated in November 1993 and December 1993 
reflect diagnoses of diabetes.  VA hospitalization records 
dated in August 1997 indicate that the veteran had a history 
of diabetes mellitus Type II that has been diet controlled. 

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

There is competent medical evidence of a current diagnosis of 
diabetes mellitus.  VA treatment records dated in 1993 and 
thereafter reflect a diagnosis of diabetes mellitus.  The 
first prong of the Caluza analysis has this been satisfied.

With respect to the second Caluza prong, in-service 
incurrence, there is no competent medical evidence that 
diabetes mellitus was diagnosed in service.  As noted above, 
the service medical records do not reflect a diagnosis of 
diabetes mellitus.  Review of the record reveals that the 
first diagnosis of diabetes mellitus was in November 1993, 
over two years after the veteran's separation from service on 
June 30, 1991.  The one year presumption found in 38 U.S.C.A. 
§ 1112 therefore does not apply in this case.    

As to the third Caluza prong, there is no competent medical 
evidence of record that establishes a nexus between the 
current diagnosis of diabetes mellitus and the veteran's 
period of service.  The medical evidence of record does not 
establish a link between diabetes mellitus and his period of 
service.  

The veteran asserts that the evidence of record shows that 
his blood sugar was elevated in service, and this establishes 
that the diabetes mellitus first manifested in service.  
Although a layperson is competent to testify as to facts 
within his or her own observation and recollection, such as 
symptoms, such person is not competent to provide probative 
evidence as to matters requiring the expertise derived from 
specialized medical training, or experience, such as matters 
of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The veteran is not competent to provide a medical 
opinion as to whether the diabetes mellitus first manifested 
in service or that the elevated blood sugar was a 
manifestation of the diabetes.  He has not submitted any 
other medical opinion to support this contention.  

The Board is of course aware that a service medical record 
does indicate that the veteran's blood sugar was elevated and 
that the veteran's blood sugar was elevated upon VA 
examination in September 1991, shortly after the veteran's 
retirement from service.  However, there was no diagnosis of 
diabetes mellitus until over two years after service, and 
there is no medical evidence of record which relates the 
elevated blood sugar in service and within one year from 
separation from service to the incurrence of diabetes 
mellitus.  In the absence of specific medical evidence, the 
Board is precluded from concluding, on its own, the veteran's 
current diabetes is related to his service.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 177 (1991).

In the absence of competent medical evidence of a medical 
nexus between the current diagnosis of diabetes mellitus and 
the veteran's period of service, the veteran's claim is not 
well grounded.  Therefore, the claim is denied.   

Additional matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claim for service connection for diabetes mellitus 
plausible.  This decision serves to inform the veteran of the 
kind of evidence that would be necessary to make his claim 
well grounded.  By this decision, the Board informs the 
veteran that in order to make his claim for service 
connection well grounded, he will need, at the very least, to 
submit competent medical evidence of a nexus between his 
diabetes mellitus and service.  

Entitlement to service connection for a bilateral knee 
disorder, to include chondromalacia patella. 

The veteran contends that he is entitled to service 
connection for a bilateral knee disability.  He asserts that 
his bilateral knee disability was reflected in his service 
medical records. 

Factual background

The veteran's service medical records have been carefully 
reviewed.  A June 1979 report of medical history indicates 
that the veteran reported having swollen, painful joints in 
the knees after exercise; physical examination of the knees 
was normal.  

A June 1989 service medical record indicates that the veteran 
sustained an acute sprain of the knee.  A March 1991 report 
of medical history in conjunction with the veteran's 
retirement indicates that the veteran reported having a 
"trick" or locked knee.  It was noted that the veteran had 
sprained his left knee in 1989.  The March 1991 retirement 
examination report indicates that examination of the lower 
extremities was normal.     

A September 1991 VA examination report was silent for a 
diagnosis of a bilateral knee disorder.  A June 1992 
treatment record indicates that the veteran had complaints of 
right knee swelling.  Examination revealed slight tenderness 
in the patella, right greater than left.  There was no edema, 
erythema, or deformity.  There was full range of motion.  The 
diagnosis was chondromalacia patella, bilaterally.  A June 
17, 1992 X-ray examination of the right knee revealed that 
there was no joint effusion of the right knee.  However, the 
patella was tracking laterally on the sunrise view and there 
were degenerative spurs, posteriorly.  

A December 1992 Magnetic Resonance Imaging (MRI) of the right 
knee revealed a large osteophyte at the anterior aspect of 
the patella and findings of grade III chondromalacia. The 
impression was large joint effusion and chondromalacia.   The 
cruciate were intact but there was a tear in the meniscus.  
An X-ray examination of the left knee was normal.     

A December 1992 treatment record indicates that the veteran 
had complaints of right and left knee pain.  The diagnosis 
was chondromalacia patella.  

Analysis

Preliminary matters - well groundedness of the claim/ duty to 
assist/standard of proof

Initially, the Board has determined that the veteran's claim 
of entitlement to service connection for a bilateral knee 
disability is well grounded.  There is evidence of a current 
disability, bilateral chondromalacia patella and evidence of 
knee problems in service.  Although these is no medical nexus 
opinion evidence, in light of the Court's holding in Savage 
v. Gober, 10 Vet. App. 488 (1997), the Board finds that the 
veteran has demonstrated a "continuity of symptomatology", 
under 38 C.F.R. § 3.303(b), sufficient to obviate the need 
for medical evidence of a nexus between his present bilateral 
knee disability and service.  As noted above, the medical 
evidence of record shows that the veteran did complain of and 
receive treatment for a knee disability shortly after 
discharge from service.  

Since the veteran's claim is well grounded, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The Board finds that 
there is medical and other evidence of record on which to 
decide the veteran's claim.  The Board also finds that there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claims.  Thus, the Board concludes that no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1999).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for bilateral chondromalacia patella.  
The medical evidence of record establishes that the veteran 
complained of having a "trick" or locked knee upon service 
separation examination in March 1991.  The service medical 
records also establish that the veteran sustained a sprain of 
the left knee in June 1989.  Review of the record further 
reveals that soon after service separation, in June 1992, 
bilateral chondromalacia patella was diagnosed, which was 
confirmed in December 1992.  Further ,after a careful review 
of the record the Board has been unable to identify any other 
cause for the veteran's knee problems aside from his service, 
such as a post-service injury. 

Therefore, as the competent medical evidence of record 
demonstrates that the veteran had complaints of knee 
symptomatology in service, continuous symptomatology since 
service, and a current diagnosis of bilateral chondromalacia 
patella, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim, and a 
grant of service connection for bilateral chondromalacia 
patella is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, service connection for bilateral 
chondromalacia patella is granted. 

Entitlement to an increased evaluation for residuals of an 
acromioclavicular separation of the left shoulder with 
degenerative joint disease of the acromioclavicular joint

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the residuals of 
an acromioclavicular separation of the left shoulder with 
degenerative joint disease of the acromioclavicular joint is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  Bruce v. 
West, 11 Vet. App. 405, 409 (1998); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected left shoulder disability is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with two VA examinations, in July 
1995 and June 1998, and a full opportunity to present 
evidence and argument in support of this claim.  As such, the 
Board finds that all facts that are relevant to this issue 
have been properly developed

Pertinent Law and Regulations

The veteran's left shoulder disability has been rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5203 
(1999).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent rating is assigned.  
Id.  With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, a 10 percent rating 
is assigned.  Id.  The Schedule notes that the 20 percent and 
10 percent ratings based on X-ray findings, above, will not 
be combined with ratings based on limitation of motion.  Id. 

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (1999). 

Limitation of motion of the arm is under Diagnostic Code 
5201, limitation of motion of the arm.  Under this diagnostic 
code, a 20 percent rating is assigned when there is 
limitation of motion of the major or minor arm at shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).  A 20 
percent evaluation is assigned for limitation of motion of 
the minor arm to midway between the side and shoulder level, 
and a 30 percent rating is warranted when there is limitation 
of motion of the major arm midway between the side and 
shoulder level.  Id.  A 30 percent evaluation is assigned for 
limitation of motion of the minor arm to 25 degrees from the 
side and a 40 percent disability evaluation is warranted when 
there is limitation of motion of the major arm to 25 degrees 
from the side.  Id. 

Under Diagnostic Code 5203, impairment of the clavicle or 
scapula, 10 percent disability rating is assigned for 
evidence of malunion or nonunion without loose movement of 
the clavicle or scapula of the minor or major arm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230.  A 20 percent disability 
rating is assigned when there is nonunion with loose movement 
or dislocation of the clavicle or scapula of the minor or 
major arm.  Id.  Other disability ratings may be assigned, 
however, as impairment of the clavicle or scapula may be 
rated by applying the impairment of function of a contiguous 
joint.  Id.  

Factual Background

Service medical records dated in October 1974 indicate that 
the veteran fell on his left shoulder and he sustained an 
acromioclavicular separation.  A May 1979 service medical 
record reveals that the veteran had slight limitation of 
motion and pain in the left shoulder.  It was noted that the 
veteran was right-handed.  

A September 1991 VA examination report indicates that the 
range of motion of the left shoulder was flexion to 180 
degrees, abduction to 180 degrees, and adduction to 35 
degrees.  Internal and external rotation were neutral.  There 
was a slight step formation palpated over the left 
acromioclavicular joint.  X-ray examination revealed no 
abnormalities.  The diagnosis, in pertinent part, was slight 
acromioclavicular separation of the left shoulder clinically, 
X-ray examination negative.  

A June 1992 rating decision established service connection 
for residuals of an acromioclavicular separation of left 
shoulder.  A noncompensable evaluation was assigned, 
effective July 1, 1991.  In May 1995, the veteran filed a 
claim for an increased evaluation.  

A July 1995 VA examination report reveals that the veteran 
reported having problems with his left shoulder for six 
months.  Range of motion of the left shoulder was flexion to 
155 degrees, extension to 60 degrees, external rotation to 80 
degrees, internal rotation to 80 degrees, abduction to 180 
degrees, and adduction to 45 degrees.  Range of motion of the 
right shoulder was flexion to 155 degrees, extension to 70 
degrees, external rotation to 75 degrees, internal rotation 
to 45 degrees, abduction to 180 degrees, and adduction to 40 
degrees.  The diagnosis was residual injury of the left 
shoulder.  

In an April 1996 statement, the veteran indicated that he 
took pain medication for his left shoulder disability.  He 
stated that he could not move his shoulder freely.  
In an October 1996 statement, the veteran indicated that his 
left shoulder was a source of pain on a regular basis.  He 
stated that any movement or lifting resulted in great pain 
and discomfort.  The pain medication did not curtail the 
pain. 

A June 1998 VA examination report reveals that the veteran 
reported that he has been taking increased salicylates, 
approximately 1500 milligrams per day, for relief of the left 
shoulder pain.  He reported that he has had continued pain 
without change in intensity since the incident in service.  
He was unable to do overhead activity.  He also noted that 
while working out, his pain was significantly worse with 
bench pressing or overhead press.  Upon examination of the 
left shoulder, there was full range of motion with pain and 
full abduction and flexion.  He had tenderness over the left 
acromioclavicular joint.  X-ray examination revealed 
decreased joint space at the acromioclavicular joint on the 
left with calcification and osteophytic changes at the 
coracoclavicular ligament.  The assessment was 
acromioclavicular joint arthritis.  The examiner indicated 
that the veteran will need surgical intervention.  It was 
also noted that the veteran had functional deficits as far as 
overhead activity was concerned and the veteran would 
continue to have problems until treated.  

A November 1998 rating decision assigned a 10 percent 
disability evaluation to the residuals of the 
acromioclavicular separation of the left shoulder with 
degenerative joint disease of the acromioclavicular joint 
effective May 19, 1995.    

Analysis

The RO assigned a 10 percent disability evaluation to the 
veteran's residuals of a separation of the left 
acromioclavicular joint separation of the left shoulder with 
degenerative joint disease under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  In a November 1998 
supplemental statement of the case, the RO indicated that 
under Diagnostic Code 5010 and 5003, a 10 percent evaluation 
was warranted for painful or limited motion of a major joint 
group.  The RO indicated that the VA examinations revealed 
that the veteran had decreased joint space at the 
acromioclavicular joint on the left with calcification and 
osteophytic changes at the coracoclavicular ligament.  The 
veteran had subjective complaints of pain.  He was unable to 
do overhead activity.  Objective findings showed full range 
of motion with pain and full abduction and flexion.  He had 
tenderness over the left acromioclavicular joint.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The record does not demonstrates the requisite objective 
manifestations for a 20 percent evaluation for the service-
connected left shoulder disability under the provisions of 
Diagnostic Codes 5010 and 5003.  As noted above, Diagnostic 
Code 5003 specifies that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  The record 
does not demonstrate the requisite objective manifestations 
for a 20 percent evaluation for left shoulder disability 
under the provisions of Diagnostic Code 5201, limitation of 
motion of the arm.  The medical evidence of record does not 
demonstrate that the veteran's left arm, which is his minor 
arm, is limited to the shoulder level or less, which must be 
shown in order for a disability evaluation in excess of 10 
percent to be assigned under Diagnostic Code 5201.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201; see also 38 C.F.R. 
§ 4.71, Plate I [demonstrating that full abduction of the 
shoulder is to 180° and abduction to shoulder level is 90°.  
The July 1995 VA examination report indicated that abduction 
was to 180 degrees; full range of motion was demonstrated.  

The medical evidence thus establishes that the veteran has 
range of motion of the left shoulder well beyond the shoulder 
level.  The Board concludes that the medical findings do not 
warrant the assignment of a disability evaluation greater 
than 10 percent for the service-connected left shoulder 
disability under the provisions of Diagnostic Code 5201.  

The Board further finds that a disability evaluation in 
excess of 10 percent is not warranted under Diagnostic Codes 
5003 and 5010.  A 10 percent evaluation is currently assigned 
under Diagnostic Codes 5003 and 5010 to the service-connected 
left shoulder disability for painful motion involving a major 
joint.  There is no X-ray evidence that the veteran has 
involvement of two or more major joints.  Thus, a 20 percent 
disability evaluation is not appropriate under Diagnostic 
Code 5003.  

The veteran's left shoulder disability may also be rated, in 
the alternative, under the provisions of Diagnostic Code 
5203, impairment of the clavicle or scapula.  Under this 
diagnostic code, a disability evaluation in excess of 10 
percent is assigned when the medical evidence establishes 
nonunion of the clavicle or scapula with loose movement or 
dislocation of the clavicle or scapula.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

A review of the record reveals that the medical evidence does 
not demonstrate nonunion of the left clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula.  
The June 1998 X-ray examination revealed decreased joint 
space at the acromioclavicular joint on the left with 
calcification and osteophytic changes at the coracoclavicular 
ligament.  The assessment was acromioclavicular joint 
arthritis.  The Board concludes that a disability evaluation 
in excess of 10 percent is not warranted for the service-
connected left shoulder disability under the provisions of 
Diagnostic Code 5203.  

The record also does not show evidence of ankylosis of 
scapulohumeral articulation.  As noted above, the veteran was 
able to abduct his left shoulder beyond 60 degrees.  
Consequently, Diagnostic Code 5200, ankylosis of 
scapulohumeral articulation, is not for application.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5200 (1999).  There is no 
evidence of impairment of the humerus.  Consequently, 
Diagnostic Code 5202, impairment of the humerus, is not for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 
(1999). 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's left 
shoulder when the rating code under which the veteran is 
rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

In this case, the veteran is currently assigned a 10 percent 
disability evaluation under Diagnostic Code 5010, traumatic 
arthritis.  As noted above, Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  As discussed above, limitation of motion of the arm is 
rated under Diagnostic Code 5201.  The Board has determined 
that a disability evaluation in excess of 10 percent is not 
warranted for the service-connected left shoulder disability 
under Diagnostic Code 5201.  

The Board notes that the most recent medical evidence of 
record establishes that the veteran has full range of motion 
of the left arm with pain.  The Board acknowledges that 
veteran experiences pain with motion.  However, there is no 
evidence that the pain limits the motion of the left upper 
extremity.  The veteran has reported that he was able to use 
the over head press and the bench press when he worked out, 
although he had increased pain when he performed those 
activities.  Moreover, there is no medical evidence of 
swelling, erythema, crepitance with motion, or warmth of the 
left shoulder.  There was no deformity of the left shoulder 
or evidence of left shoulder instability.  There is no 
evidence of atrophy, weakness, fatigability, or 
incoordination of the left arm.  

Thus, the Board finds that the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 do not provide a basis for a rating in 
excess of 10 percent.  

In summary, a disability evaluation in excess of 10 percent 
for the service-connected residuals of an acromioclavicular 
joint separation of the left shoulder with degenerative joint 
disease of the acromioclavicular joint is not warranted, for 
the reasons and bases described above.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of 10 
percent for the service-connected left shoulder disability.  
The benefit sought on appeal is accordingly denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of left hallux valgus and 
degenerative joint disease of the great toe

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for postoperative 
residuals of hallux valgus of the left foot with degenerative 
joint disease of the great toe is well grounded within the 
meaning of the statutes and judicial construction.  See 38 
U.S.C.A. § 5107(a) (West 1991); Bruce, supra; Proscelle, 
supra.  

Since the claim of entitlement to an increased evaluation for 
the left foot disability is well grounded, the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with two VA examinations in July 1995 and June 1998, 
and a full opportunity to present evidence and argument in 
support of this claim.  As such, the Board finds that all 
facts that are relevant to this issue have been properly 
developed

Pertinent law and regulations

The veteran's left foot disability has been rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5280 (1999).

The schedular criteria pertaining to rating arthritis have 
been discussed in detail above.  

Under Diagnostic Code 5280, unilateral hallux valgus, a 10 
percent disabling rating is assigned when there is evidence 
of unilateral hallux valgus, operated with resection of the 
metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  A 
10 percent rating is also assigned for evidence of severe 
hallux valgus, if equivalent to amputation of the great toe.  
Id.  

Under Diagnostic Code 5281, hallux rigidus, unilateral, 
severe, is rated as severe hallux valgus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5281.  

Under Diagnostic Code 5284, other foot injuries, a 10 percent 
rating is assigned for moderate disability, a 20 percent 
disability rating is assigned for moderately severe 
disability, and a 30 percent is assigned for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A 40 
percent rating is assigned when the evidence establishes a 
foot injury with actual loss of the use of the foot.  38 
C.F.R. § 4.71a, Diagnostic Code 5284 (1999).

Factual Background

Service medical records indicate that X-ray examination of 
the left foot in February 1983 revealed mild degenerative 
joint disease of the first metatarsophalangeal joint and 
moderate hallux valgus.  In January 1988, the veteran 
underwent a modified crescentic Austin procedure of the left 
first metatarsal ray, an exostosectomy of the dorsal lateral 
aspect of the distal phalanx of the left hallux, and a 
proximal phalangeal head resection of the left second toe.  A 
March 1991 report of medical history indicates that the 
veteran reported that frequent massage of the left foot 
helped to control swelling and numbness.  The examiner noted 
that the veteran had a painful left foot with swelling.  It 
was not considered disabling. 

A September 1991 VA examination report reflects a diagnosis 
of slight hallux valgus of the left foot with slight 
deformity of the proximal interphalangeal joints of the 
second, third, and fourth toes of the left foot upon X-ray 
examination.  

Service connection for hallux valgus of the left foot was 
established in a June 1992 rating decision.  A noncompensable 
disability evaluation was assigned, effective July 1, 1991.  

A July 1995 VA examination report reveals that the veteran 
had normal posture.  There was no swelling of the left great 
toe or foot.  The great toe had a 30 degree lateral deviation 
at the metatarsophalangeal joint.  Function of the left foot 
was normal.  There were no other deformities of the great toe 
or foot.  Gait was normal.  A July 1995 VA joints examination 
report indicates that the veteran reported that since the 
foot surgery in service, his left foot always felt asleep.  
He indicated that he had some swelling of the left foot and 
he could not walk far.  

In an October 1996 statement, the veteran stated that his 
toes were numb since the resection in service.  He indicated 
that his feet swell and he experienced pain when walking.   

A June 1998 VA examination report reveals that the veteran 
reported that he had numbness and swelling in the first and 
second toe since the operation in service.  He reported 
having pain over his metatarsophalangeal joints; he has had 
prior ulcers which have healed.  Examination revealed full 
range of motion of the great toe with an obvious hallux 
valgus recurrence.  The veteran's scars were all well-healed.  
X-ray examination revealed a 25 degree hallux valgus angle 
and a 90 degree intermetatarsal angle of the left foot.  
There were degenerative changes in the first metatarsal 
phalangeal joint.  The assessment was recurrent hallux valgus 
with degenerative joint disease of the first metatarsal 
phalangeal joint.  It was noted that the veteran's disease 
was a recurrence of his initial disease that was surgically 
corrected.  It was further noted that the veteran's current 
condition would likely worsen and he may need a second 
operation. 

A November 1998 rating decision assigned a 10 percent 
disability evaluation to the service-connected postoperative 
residuals of the left hallux valgus and degenerative joint 
disease of the left great toe, effective May 19, 1995.   

Analysis

The RO assigned a 10 percent disability evaluation to the 
veteran's postoperative residuals of hallux valgus of the 
left foot with degenerative joint disease of the great toe 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  In a November 1998 Supplemental Statement of the Case, 
the RO indicated that under Diagnostic Code 5010 and 5003, a 
10 percent evaluation was warranted due to the X-ray findings 
of 25 degrees hallux valgus angle and a 90 degree 
intermetatarsal angle of the left great toe, degenerative 
joint disease of the first metatarsal phalangeal joint of the 
left great toe, and complaints of pain and swelling. 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
20 percent evaluation under the provisions of Diagnostic 
Codes 5010 and 5003.  There is no X-ray evidence that the 
veteran has involvement of 2 or more major joints or minor 
joint groups.  X-rays taken in conjunction with the June 1998 
VA examination revealed degenerative changes in the first 
metatarsal phalangeal joint only.  Thus, a 20 percent 
disability evaluation is not appropriate under Diagnostic 
Codes 5010-5003.

The Board notes that there is no diagnostic code which rates 
the range of motion of the toes or left foot.  In any event, 
the June 1998 VA examination report indicates that there was 
full range of motion of the great toe.

The Bord has explored the possibility of rating the veteran's 
disability under a different diagnostic code.  See Butts, 
supra.  

A disability evaluation in excess of 10 percent is not 
available under Diagnostic Codes 5280, unilateral hallux 
valgus, or Diagnostic Code 5281, severe unilateral hallux 
rigidus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 
5281.  Thus, a higher disability evaluation is not warranted 
under these diagnostic codes.  

The veteran's left foot disability may also be rated, in the 
alternative, under the provisions of Diagnostic Code 5284, 
other foot injuries.   In order for a disability in excess of 
10 percent to be warranted under Diagnostic Code 5284, the 
evidence must establish moderately severe or severe foot 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Board observes that the words "moderately severe" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (1999).  

Review of the record reveals that upon VA examination in July 
1995, there was no swelling of the left great toe or foot.  
Gait was normal.  Function of the left foot was normal.  

The June 1998 VA examination report indicates that there was 
full range of motion of the great toe.  The veteran's 
subjective complaints included numbness and swelling as well 
as pain over his metatarsophalangeal joints.  These symptoms 
were not specifically identified on physical examination.  
There is no evidence of any loss of use of the left foot.  
There is no evidence showing that the veteran has been 
undergoing medical treatment for the service-connected left 
foot disability.  The veteran did not wear any orthopedic 
appliances. 

Overall, the Board concludes that the symptomatology more 
nearly approximates the criteria for a moderate foot 
disability.  In so concluding, the Board places greater 
weight of probative value on the VA examination reports, 
described in detail above, which demonstrate normal range of 
motion of the foot, normal function of the foot and normal 
gait, that it does on the veteran's subjective complaints.  
Consequently, a 10 disability evaluation is appropriate and a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5284.  

The service-connected postoperative residuals of the left 
hallux valgus and degenerative joint disease of the great toe 
may also be rated, in the alternative, under Diagnostic Code 
5283, malunion or nonunion of the tarsal or metatarsal bones.  
Under this diagnostic code, a 10 percent evaluation is 
warranted for a moderate disability, a 20 percent evaluation 
is assigned for moderately severe disability, and a 30 
percent evaluation is assigned for severe disability.  See 
38 C.F.R. § 4.71, Diagnostic Code 5283 (1999).  

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5283.  There 
is no evidence of impairment of the tarsal bones and there is 
no evidence of malunion or nonunion of the metatarsal bones.  
Consequently, a 10 disability evaluation is appropriate and a 
disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 5283.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.71a, Diagnostic Code 5283.  

The Board has examined all other diagnostic codes pertinent 
to disabilities of the foot.  Acquired flatfeet, bilateral 
weak foot, acquired clawfoot, metatarsalgia, and hammertoe 
have not been demonstrated.  Consequently, Diagnostic Codes 
5276 to 5279 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 to 5279 (1999). 

There is no evidence of loss of use of the foot.  See 
38 C.F.R. § 4.63 (1999), loss of use of hand or foot.  The 
medical evidence of record establishes that the veteran still 
has effective function of the left foot, and would not be 
equally well served by amputation.  Thus, the provisions of 
38 C.F.R. § 4.63 are not for application.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca, supra.  

As discussed in detail above, the veteran had normal function 
of the left foot.  Gait was normal.  There is no medical 
evidence of swelling, erythema, or deformity of the left 
foot.  There is no evidence of atrophy, weakness, 
fatigability, or incoordination of the left lower extremity.  
There is no evidence which shows that the veteran is unable 
to use his left lower extremity due to the service-connected 
left foot disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 are 
accordingly inapplicable here.

In summary, a disability evaluation in excess of 10 percent 
is not warranted, for the reasons and bases described above.  
The preponderance of the evidence is against the veteran's 
claim for a disability evaluation in excess of 10 percent for 
the service-connected residuals of left hallux valgus with 
degenerative joint disease of the great toe.  The benefit 
sought on appeal is accordingly denied.







CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a bilateral 
chondromalacia patella is granted.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of an acromioclavicular joint separation of the 
left shoulder with degenerative joint disease is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of left hallux valgus with degenerative joint 
disease of the great toe is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

